Exhibit 10.6(c)

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of November 13, 2000, between
INNKEEPERS USA TRUST, a Maryland real estate investment trust (“Company”), and
JEFFREY H. FISHER (“Executive”), recites and provides as follows:

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective February 1, 1997 (“Employment Agreement”); and

 

WHEREAS, the parties have agreed to amend the Employment Agreement to provide
for an increased Base Salary and extend the term.

 

NOW, THEREFORE, in consideration of the premises and mutual obligations set
forth herein and in the Employment Agreement, the parties hereto hereby agree as
follows:

 

1. The first sentence of Section 3 of the Employment Agreement shall be deleted
and replaced in its entirety with the following:

 

“The term of the Executive’s employment hereunder (the “Term”) shall expire on
January 2, 2004, unless terminated earlier as provided herein.”

 

2. Section 4 of the Employment Agreement is hereby deleted and replaced in its
entirety with the following:

 

“The Executive shall devote substantially all of his time, attention and effort
to the Company’s affairs; provided that the Company acknowledges that the
Executive may, from time to time, hold the position of President of Innkeepers
Hospitality, Inc. and/or one or more of its sister companies whose primary
business is leasing and/or managing properties in which the Company holds an
interest, and that the Executive may devote business time to these companies so
long as such activities do not interfere with the performance of Executive’s
duties hereunder. The Executive shall have full authority and responsibility,
subject to the general direction, approval and control of the Company’s Board of
Trustees, for formulating policies and administering the Company in all
respects.”

 

3. Section 5(a) of the Employment Agreement is hereby amended to provide for a
annual Base Salary in 2001 of $313,300, subject to increase in each subsequent
year of the Term as set forth in Section 5(a).

 

4. The terms and provisions of the Employment Agreement shall not be deemed to
have been changed except as expressly modified hereby, and as so modified the
Employment Agreement shall remain in full force and effect.

 

5. Capitalized terms not defined herein shall have the meanings ascribed to such
terms in the Employment Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the 13th day of November, 2000.

 

THE COMPANY:

INNKEEPERS USA TRUST, a Maryland real estate

investment trust

By:

 

/s/ David Bulger

--------------------------------------------------------------------------------

Its:

 

Chief Financial Officer and Treasurer

EXECUTIVE:

/s/ Jeffrey H. Fisher

--------------------------------------------------------------------------------

JEFFREY H. FISHER